DETAILED ACTION
Background
Claims 1-15 stand pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In instant claim 1, at lines 4 and 5, the terms “an ingredient made from fruit-fermented wine lees” and “an ingredient made from soybeans” are indefinite because the manner of making the “ingredient” is open ended and includes any number of steps. Therefore, anything can be made from wine lees soybeans, for example, by pyrolyzing to elemental carbon and building synthetic molecules therefrom. Further, a definition or description of the terms “an ingredient made from wine lees” and “an ingredient made from soybeans” has not been particularly pointed out or distinctly defined. See the instant specification at [0023] which discloses residues of fermented fruit wine and at [0026], which discloses grinding of soybeans. The phrases in question will be interpreted to include anything that can be made from wine lees or soybeans.
Instant claims 2-14 are rejected as dependent from rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN104738275A to Xie (Xie) in view of US patent publication no. US20020045002A1, to Kealey et al. (Kealey).
Xie at claim 1 discloses a chocolate composition comprising 80 to 100 parts cocoa powder, 50 to 90 parts cocoa generation ester or cocoa butter, 30 to 50 parts millet wine lees, 5 to 20 parts millet kernels, 22 to 40 parts fresh milk, 60 to 90 parts white granulated sugar, 0.1 to 1 parts stabilizer, 6 to 8 parts maltodextrin, 10 to 20 parts high fructose syrup, and 0.5 to 0.8 parts of an emulsifying agent. 
Xie does not disclose an ingredient made from soybeans.
Kealey discloses chocolate compositions having an enhanced level of polyphenols and methods for making the same. See [0044] and [0062]. Further, Kealey discloses lecithin from soy as a suitable emulsifier at [0067].
Each of Xie and Kealey disclose chocolate compositions comprising an emulsifier. Thus. one of ordinary skill in the art would have found it obvious as of the effective filing date of the present invention for Xie to include soy lecithin as its emulsifier, thereby meeting the claim.
Regarding instant claim 2, Xie discloses sugar at, for example, the Abstract. Sugar is a sweetener, thereby meeting the claim.
Regarding instant claim 3, Xie discloses millet wine lees which the Office interprets as being within the scope of fruit-fermented wine lees obtained by brewing wine. Millet is a seed bearing material that thereby qualifies as a fruit.
Regarding instant claim 4, Xie discloses that millet wine lees comprise dry grinds from millet wine, thereby meeting the claim. See “Invention contents” at paragraphs 6-7 on page 2.
Regarding instant claim 8, Xie discloses chocolate compositions, which are chocolate like products, and thereby discloses a dessert. Be advised that the Office considers “a dessert” to be mere intended use and gives it little or no patentable weight.
Claims 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as-modified by Kealey as applied to claim 1, above, and further in view of KR20110029611 A to Kim (Kim).
Regarding instant claim 9, Xie as-modified by Kealey discloses grinding cocoa powder, cocoa fat, wine lees, fruit, milk, sugar, stabilizer, maltodextrin, mixing, and fine grinding the mixture prior to tempering at page 3, Embodiment 1. Xie at claim 5 also discloses three stages of treatment after grinding, the first being warmer, then the second cooler and the third warmer. Thus, Xie at claim 5 discloses tempering. Kealey discloses the possibility of adding wine solids at [0337]. In addition, while Xie discloses chocolate sauce, Kealey discloses many forms of chocolate compositions including sauce or fudge at [0556 ]-[0557] and shaped chocolate, such as milk chocolate at [0062] and [0268]. Fudge is made by simply mixing and heating without intensive mixing, or molding. The fudge of Kealey is analogous to Xie’s chocolate compositions but without tempering as in Xie. 
Xie as-modified by Kealey does not disclose grinding a mixture including soybeans.
Kim at the Abstract discloses chocolate containing roasted fermented soybean powder and having antioxidant functional activity.
One of ordinary skill in the art reading Xie as-modified by Kealey would have found it obvious as of the effective filing date of the present invention in view of Kim to include powdered fermented soybeans in the grinding that includes wine lees to further add nutrient value to the chocolate composition. Each of claims 12-13 is included in this obviousness statement as they are dependent from claim 9.
Regarding instant claims 12 and 13, Xie does not disclose shaping and packaging. However, Kealey discloses shaping after tempering and then packaging at [0422] and [0434].  Each of Xie and Kealey discloses compositions of cocoa butter and cocoa solids, sugar or sweetener, milk, and emulsifiers; and each discloses compositions with enhanced antioxidant activity. 
One of ordinary skill in the art reading Xie would have found it obvious as of the effective filing date of the present invention in view of Kealey to make a shaped chocolate from the chocolate sauce composition of Xie by grinding and conching the ingredients of Xie, followed by tempering, then molding and packaging.  One would have expected to be able to use the ingredients common to Kealey and Xie and to make shaped chocolates from the compositions of Xie using the methods of Kealey which apply to many forms of chocolate compositions including the sauce of Xie and shaped chocolates.
Claims 1-2, 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR20110029611 A to Kim (Kim) in view of CN104738275A to Xie (Xie).
Regarding instant claim 1, Kim at page 3 discloses milk chocolate from cocoa mass (12%),  cocoa butter (22%), milk or whole milk powder (20%), sugar (36%), vanillin and lecithin (1-2%). Kim also discloses at the top of page 5 white chocolate from cocoa butter (30.5%), milk or whole milk powder (20%), sugar (50%), vanillin, lecithin (1-2%). In addition, the Kim chocolate comprises up to 2% of fermented soy (miso powder). See page 4 “Description of Embodiments”. Kim also discloses that the lecithin is from soy. The manufacturing method of miso chocolate can be used to make ganache and can be used in a general chocolate manufacturing. Middle of page 5. Kim at the Abstract discloses that its products provide antioxidant activity.
Kim does not disclose wine lees or an ingredient made from wine lees.
Xie at claim 1 discloses a chocolate composition comprising 80 to 100 parts cocoa powder, 50 to 90 parts cocoa generation ester or cocoa butter, 30 to 50 parts millet wine lees, 5 to 20 parts millet kernels, 22 to 40 parts fresh milk, 60 to 90 parts white granulated sugar, 0.1 to 1 parts stabilizer, 6 to 8 parts maltodextrin, 10 to 20 parts high fructose syrup, and 0.5 to 0.8 parts of an emulsifying agent. At the Abstract, Xie discloses that the wine lees prevent the chocolate from being too sweet and are rich in nutrients.
Each of Kim and Xie provide chocolate compositions. One of ordinary skill in the art reading Kim would have found it obvious as of the effective filing date of the present invention in view of Xie to include wine lees in Kim’s chocolate to keep it from being too sweet and to add nutrient value to the chocolate composition.
Regarding instant claim 2, Kim discloses sugar at the Abstract.
Regarding instant claim 4, Kim discloses chocolate compositions with miso soy, sugar and cocoa butter but does not include a powder of wine lees. Xie discloses that the millet wine lees comprise dry grinds from millet wine. See “Invention contents” at paragraphs 6-7 on page 2. Be advised that the Office interprets millet wine as a fruit fermented wine because millet comprises a seed bearing material.  One of ordinary skill in the art reading Kim would have found it obvious as of the effective filing date of the present invention in view of Xie to include powdered wine lees in Kim’s chocolate to keep it from being too sweet, to add nutrient value to the chocolate composition and control the amount of moisture in the composition.
Regarding instant claim 5, Kim discloses at the top of page 5 white chocolate from cocoa butter (30.5%), milk or whole milk powder (20%), sugar (50%), vanillin, lecithin (1-2%). 
Kim does not disclose a chocolate composition comprising from 10 to 30% of fruit-fermented wine lees. 
Xie discloses at page 3, Example 2, 100 parts of cocoa powder, 90 parts cocoa fat, 50 parts of wine lees, 20 parts of cashew nut, 40 parts of fresh milk, 90 parts of white granulated sugar, 1 part of stabilizer, 8 parts of maltodextrin, 20 parts of fructose syrup, and 0.8 parts of emulsifying agent, or a total of ~420 parts. Thus, the chocolate composition of Example 2 of Xie comprises 50/420 parts of wine lees or about 12% wine lees, thereby meeting the claim. One of ordinary skill in the art reading Kim would have found it obvious as of the effective filing date of the present invention in view of Xie to include the amount of powdered wine lees disclosed in Xie in Kim’s chocolate to keep it from being too sweet, to add nutrient value to the chocolate composition and control the amount of moisture in the composition.
Regarding instant claim 6, Kim discloses roasted fermented soy (miso) powder at the Abstract, thereby meeting the claimed soy powder.
Regarding instant claim 7, Kim discloses at the top of page 5 white chocolate from cocoa butter (30.5%), milk or whole milk powder (20%), sugar (50%), vanillin, and lecithin (1-2%); further, Kim generally discloses antioxidant functional chocolate having up to 2% miso powder at Description of Embodiments, paragraph 2 on page 4; still further, Kim discloses that the lecithin is from soy at page 5, 2d full paragraph. Accordingly, Kim discloses compositions containing up to 3 to 4 % of ingredients from soybeans, thereby meeting the claim. 
Regarding instant claim 8, Kim discloses chocolate, thereby meeting a chocolate like product. Be advised that the Office considers “a dessert” to be mere intended use and gives it little or no patentable weight.
Regarding instant claim 9, Kim discloses methods of preparing chocolate including a general process of manufacturing chocolate by blending (mixing) cocoa mass, cocoa butter, sugar, milk and vanilla to make dark, milk or white chocolate or compositions containing chocolate and shaping the chocolate. See page 3, first 3 full paragraphs. Kim at Fig. 1 and at “1-2 production of miso chocolate” on page 8 discloses tempering after mixing. Separately, Kim discloses at “1-1 Miso Chocolate Ingredients Preparation” on page 7 discloses grinding an aqueous fermented soy mixture to obtain miso powder.
Kim does not disclose grinding a mixture of the sugar, cocoa butter and miso or soy powder as well as wine lees.
Xie discloses grinding cocoa powder, cocoa fat, wine lees, fruit, milk, sugar, stabilizer, maltodextrin, mixing, and fine grinding the mixture prior to tempering at page 3, Embodiment 1.
Each of Xie and Kim disclose methods of making an antioxidant functional chocolate by including antioxidant functional powders. One of ordinary skill in the art reading Kim would have found it obvious as of the effective filing date of the present invention in view of Xie to grind a mixture that includes powdered miso in Kim’s chocolate to insure the mixture is homogenized before tempering. 
Regarding instant claim 10, Kim discloses mixing and tempering a mixture of miso powder from soybeans, cocoa butter, and a sweetener (sugar). Kim does not disclose grinding wine lees into powder prior to the mixing.
Xie discloses grinding wine lees prior to the mixing them with cocoa butter and sugar, then grinding and tempering at page 2, item 1) and the paragraph preceding item 1).
Each of Xie and Kim disclose methods of making an antioxidant functional chocolate by including antioxidant functional powders. One of ordinary skill in the art reading Kim would have found it obvious as of the effective filing date of the present invention in view of Xie to grind wine lees and including them in the Miso chocolate of Kim to make the chocolate less sweet and more nutritious and to control the moisture content during processing.
Regarding instant claim 11, Kim at 1-2 Production of Miso Chocolate on page 8, Table 6 discloses tempering white chocolate at 45 to 50 deg.C (heating), cooling to 25-26 deg.C and heating to 29-30 deg.C, thereby meeting the claim.
Regarding instant claim 12, Kim discloses molding chocolate at page 5, 6th full paragraph, thereby meeting the claimed shaping.
Regarding instant claim 14, Kim discloses at the top of page 5 white chocolate from cocoa butter (30.5%), milk or whole milk powder (20%), sugar (50%), vanillin, lecithin (1-2%); further, Kim generally discloses antioxidant functional chocolate having up to 2% miso powder at Description of Embodiments, paragraph 2 on page 4; still further, Kim discloses that the lecithin is from soy at page 5, 2d full paragraph. Accordingly, Kim thereby discloses compositions containing up to 3 to 4 % of ingredients from soybeans.
Kim does not disclose compositions comprising 20 to 40% sweetener.
Xie at claim 1 discloses a chocolate composition in 420 total parts comprising cocoa powder, cocoa generation ester or cocoa butter, millet wine lees, millet kernels, milk, 60 to 90 parts white granulated sugar, stabilizer, 6 to 8 parts maltodextrin, 10 to 20 parts high fructose syrup, and an emulsifying agent. The Office interprets “sweetener” as including all of sugar, corn syrup and maltodextrin. Accordingly, Xie discloses chocolate compositions comprising from (60 + 6 + 10) or 76 parts to (90 + 8 + 20) or 118 parts sweetener or 76/420 to 118/420 parts sweetener or from about 18% to about 28% of sweetener.
Each of Xie and Kim disclose methods of making an antioxidant functional chocolate by including antioxidant functional powders. One of ordinary skill in the art reading Kim would have found it obvious as of the effective filing date of the present invention in view of Xie to include from 18 to 28 wt.% of sweetener in Kim’s chocolate to prevent it from being too sweet.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Kealey as applied to claim 1, above, and further in view of KR2018058936A to Kong (Kong).
Xie as-modified by Kealey discloses a chocolate composition comprising cocoa generation ester or cocoa butter, millet wine lees, milk, sugar, maltodextrin, and high fructose corn syrup. Xie at claim 1
Xie as-modified by Keeley discloses millet wine lees which the Office interprets as being within the scope of fruit-fermented wine lees obtained by brewing wine.
Kong discloses at NOVELTY a wild grape wine chocolate comprising wild grape and having a wine flavor, thereby disclosing fruit-fermented wine lees.
Each of Xie and Kong discloses chocolate from wine lees to impart a distinctive wine flavor to the chocolate.
In the event that the millet wine lees of Xie are found not to be fruit-fermented wine lees, one of ordinary skill in the art would have found it obvious as of the effective filing date of the present invention in view of Kong for Xie as-modified by Kealey to include powdered grape wine lees in the Xie chocolate composition to impart a distinctive wine flavor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E MERRIAM whose telephone number is (571)272-0082. The examiner can normally be reached M-F 8:30A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.M./Examiner, Art Unit 4183             

/MARC C HOWELL/Primary Examiner, Art Unit 1774